Title: From Alexander Hamilton to Benjamin Lincoln, 29 September 1789
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentSeptember 29th. 1789.
Sir
It may happen that the Treasurer will draw upon you for the Compensation to the Senators and Representatives of New Hampshire as well as those of your State. The direction given to you with respect to the latter, is to extend to the former.
I am Sir   Your obedient Servant
Benjamin Lincoln EsqrCollector of the Customsfor Boston Massachusetts
